DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-26, 28-31, and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 2016/0346017; “Meyer”).
Claim 21, Meyer discloses  a method of breaking a reduction tab (Figs. 7-9; paragraphs [0036]-[0050]), comprising: advancing a tab breaker instrument (Fig. 8) over first and second reduction tabs (Fig. 7; Fig. 10A show the tabs 100a, 100b) extending proximally from a receiver of a bone anchor (Fig. 10A; 210, 230) such that the first reduction tab is received within a first opening of a first shaft of the instrument (Fig. 7, also Fig. 9 shows the exploded view to see the openings 116g), such that the second reduction tab is received within a second opening of a second shaft of the instrument (Figs. 7-9), and such that a central longitudinal axis of the instrument is collinear with a central longitudinal axis of the receiver (Figs. 7 and 8); and manipulating the first and second shafts to break the first and second reduction tabs off of the receiver (Figs. 7-9; paragraphs [0036]-[0050]).
Claim 22, Meyer discloses the method of claim 21, wherein manipulating the shafts comprises separating the shafts such that a central longitudinal axis of the first shaft is obliquely angled with respect to a central longitudinal axis of the second shaft and with respect to the central longitudinal axis of the receiver (Fig. 7).
Claim 23, Meyer discloses the method of claim 21, wherein manipulating the shafts comprises independently: obliquely angling the first shaft relative to the receiver to break the first reduction tab; and obliquely angling the second shaft relative to the receiver to break the second reduction tab (Figs. 7-9; paragraphs [0036]-[0050]).
Claim 24, Meyer discloses the method of claim 21, wherein manipulating the shafts comprises obliquely angling both shafts in the same direction relative to the receiver while sliding one shaft longitudinally along the other shaft (Figs. 7-9; note that the shafts go the same direction which is the radially outward direction away from the center shaft).
Claim 25, Meyer discloses the method of claim 21, further comprising attaching a guide rod (Fig. 7 and 9; 32) to the bone anchor and inserting the instrument over a guide shaft of the guide rod to guide the first and second reduction tabs into the first and second openings (Fig. 7; paragraphs [0046]-[0050]).
Claim 26, Meyer discloses Meyer discloses the method of claim 21, wherein the bone anchor is implanted in a bone of a patient such that the reduction tabs do not protrude above a skin surface of the patient (Figs. 3, 4, and 10A-10C; note that the tabs are generally the same length as in the current application, see Applicant’s Figs. 8A-8B).
Claim 28, Meyer discloses the method of claim 21, further comprising retaining the broken first and second reduction tabs within the instrument (paragraph [0049]).
Claim 29, Meyer discloses the method of claim 28, further comprising moving the instrument proximally away from the bone anchor with the broken first reduction tab retained within the first shaft and the broken second reduction tab retained within the second shaft (paragraph [0049]).
Claim 30, Meyer discloses the method of claim 21, wherein advancing the instrument over the first and second reduction tabs further comprises advancing the instrument with the first and second shafts parallel to one another (Figs. 3, 5, 7, and 8; paragraphs [0036]-[0050]).
Claim 31, Meyer discloses the method of claim 21, wherein the instrument includes at least one alignment feature (Fig. 9; not until drive shaft 32 is pressed do the arms move apart, so the drive shaft along with other features such as the pivoting arms 30 and pins 126 keep the arms aligned)  to selectively restrict relative motion between the first and second shafts (Figs. 7-9; paragraphs [0036]-[0050]).
Claim 33, Meyer discloses the method of claim 31, wherein the at least one alignment feature further comprises complementary engagement features (Fig. 9; all the pins and grooves on the shafts that help keep it aligned and allow for the drive shaft to be used to angle the shafts outward) formed on the first and second shafts such that the engagement feature of the first shaft mates with the engagement feature of the second shafts to restrict relative movement therebetween (Figs. 7-9; paragraphs [0036]-[0050]).
Claim 34, Meyer discloses the method of claim 21, wherein manipulating the shafts comprises rotating the first shaft about a central longitudinal axis (Figs. 7-8; the axis could be the axis of the pivot pin that the shaft pivots about, could also just be the axis of the shaft shown in Fig. 8 and the shaft is rotated away from this axis to break the tab) of the first shaft to break the first reduction tab (Figs. 7-9; paragraphs [0036]-[0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0346017; “Meyer”, in view of Petit (US 2012/0031792).
Claim 32, Meyer discloses the method of claim 31, as noted above.
However, Meyer does not disclose wherein the at least one alignment feature is a cap at a proximal end of the instrument, the method further comprising removing the cap from the instrument such that the first and second shafts can be obliquely angled relative to one another.
Petit teaches using a cap (Fig. 2; 11) to keep to shafts aligned (paragraphs [0069]-[0070]) and removing the cap so the shafts can be angled relative to one another (paragraphs [0069]-[0070]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a cap, as taught by Petit, to the device of Meyer (Figs. 8 and 9; note how the handle 44 can easily be slid on and off, so the combination of the cap could be when the handle of Meyer is off a cap could be placed over the end portions of the shaft (Fig. 8; where 114b points) to keep the shafts aligned, and when the procedure of breaking the tabs is ready the handle could be added back on.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,806,498 in view of Meyer et al. (US 2016/0346017; “Meyer”, in further of view of Petit (US 2012/0031792).
The patent claims are claiming the same reduction tab device and there are functional limitations within the patented apparatus claims that suggest the same method as being claimed in the current application. Any steps missing are taught by Meyer and Petit as noted in the rejection above.



Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also, a terminal disclaimer is required to get over the double patenting rejection.
Claim 27 is not taught by Meyer because when the shafts are angled out they no longer abut. Note how in Fig. 8 the at least a portion of the shafts 120a and 120b touch but once they are angled, as shown in Fig. 7, they no longer touch one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775